ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-136, concluding that ARLEEN CABALLERO GONZALEZ of LINWOOD, who was admitted to the bar of this State in 1984, should be suspended from the practice of law for a period of three months fori violating RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), and RPC 1.5(b) (failure to provide client with a writing setting for the basis or rate of the legal fee);
And the Disciplinary Review iBoard having further concluded that prior to her reinstatement to the practice of law, respondent should be required to provide proof of her fitness to practice law and should complete courses in law office management, and that after reinstatement, she should be required to practice under supervision for a period of two years;
And good cause appearing;
It is ORDERED that ARLEEN CABALLERO GONZALEZ is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent shall continue to comply with the conditions ordered by the Court dn June 2, 2010; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit to the Office of Attorney Ethics proof of her fitness to practice law as attested to by a! mental health professional approved by the Office of Attorney Ethics, and shall successfully complete a course in law office ¡management; and it is further
*435ORDERED that after reinstatement to the practice of law, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.